Case 3:19-cv-00045-RGJ-RSE Document 1 Filed 01/16/19 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 CLARICE BIAMUNGU,                                :
                                                  :
                 Plaintiff,                       :
                                                  :
           v.                                     :   Civil Action No.   3:19-cv-45-RGJ
                                                  :
 ROGER DAVIDSON and                               :
 TRINITY INDUSTRIES,                              :
                                                  :
                 Defendants.                      :

TO:     CLERK, UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
        KENTUCKY

                                    NOTICE OF REMOVAL


        Defendants, Roger Davidson and Trinity Industries, Inc. (“Trinity Industries”), by and

through the undersigned counsel, hereby give notice of the removal of the case styled Biamungu

v. Davidson et al., filed in the Bullitt Circuit Court (Case No. 18-CI-01245) to the United States

District Court for the Western District of Kentucky. In support thereof, Defendants state as

follows:

                                       INTRODUCTION

        1.      Defendants file this notice to remove this action to this Court on grounds of

diversity of citizenship, pursuant to 28 U.S.C. §1332. All prerequisites for the removal have been

satisfied.

                                           THE CASE

        2.      On or about December 21, 2018, Plaintiff Clarice Biamungu filed suit in the

Circuit Court of Bullitt County Kentucky against the Defendants, in a case captioned Biamungu
Case 3:19-cv-00045-RGJ-RSE Document 1 Filed 01/16/19 Page 2 of 4 PageID #: 2




v. Davidson et al., Civil Action No. 18-CI-01245 (the “State Action”). The Complaint and

Summons received by Trinity Industries in the State Action are attached hereto as Exhibit 1.

        3.      The Complaint alleges negligence on the part of the Defendants.

                                    GROUNDS FOR REMOVAL

        4.      This Court has original jurisdiction over a civil action involving diversity of

citizenship. 28 U.S.C. § 1332.

        5.      Plaintiff is a resident of Louisville, Kentucky.

        6.      Defendant Roger Davidson is a resident of Ohio.

        7.      Defendant Trinity Industries is incorporated in Delaware and has a principal place

of business in Texas.

        8.      Roger Davidson and Trinity Industries are the only defendants in this action.

        9.      There is therefore complete diversity of citizenship between the Plaintiff and all

Defendants, as required by 28 U.S.C.§ 1332(a)(1).

        10.     Plaintiff alleges that Defendants negligently caused a traffic accident on January

13, 2018, which caused damage to the Plaintiff in the form of “severe and permanent personal

injuries, . . . medical bills and expenses, . . . transportation expenses, . . . mental and physical pain

and suffering, . . . and permanent impairment to her ability to labor and earn money.” (Ex. 1, ¶ 5).

Based on these allegations in the Complaint, the amount in controversy exceeds $75,000, exclusive

of interest and costs.

        11.     This Court has original subject matter jurisdiction over the issues raised in the State

Action and would have had original jurisdiction had those issues been raised by filing suit in this

Court. 28 U.S.C. § 1332.

        12.     Removal to this Court is proper under 28 U.S.C. § 1441 because all necessary

prerequisites for federal subject matter jurisdiction are met.


                                                   2
Case 3:19-cv-00045-RGJ-RSE Document 1 Filed 01/16/19 Page 3 of 4 PageID #: 3




                                  TIMELINESS OF REMOVAL

       13.     On January 2, 2019, Defendant Trinity Industries was served at a business address

with the state court lawsuit by certified mail. A copy of the notice of service of process from the

Summons Division of the Kentucky Secretary of State is attached hereto as Exhibit 2.

       14.     Defendant Roger Davidson has not yet been served with a complaint and summons,

but he has voluntarily appeared in this action and waived formal service of process as of this filing.

       15.     Under 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely because it is being

filed within 30 days after the receipt by the Defendants of a copy of the initial pleading setting

forth the claim for relief upon which the action is based.

               PROCESS, PLEADINGS, AND ORDERS FROM STATE COURT

       16.     Pursuant to 28 U.S.C. § 1446(a), copies of all pleadings, process, and orders served

upon the Defendants in the State Action are attached to this Notice of Removal as Exhibits 1 and

2.

                    NOTICE TO ADVERSE PARTIES AND STATE COURT

       17.     Pursuant to 28 U.S.C. § 1446(d), Defendant will serve a copy of this notice and this

filing to the Plaintiff and will file a copy of this notice with the Clerk of the Bullitt Circuit Court

promptly after the filing of this Notice to the Court.



       WHEREFORE, NOTICE is hereby given that the State Action from the Bullitt Circuit

Court at Case No. 18-CI-01245 is hereby removed from that court and to the United States District

Court for the Western District of Kentucky.




                                                  3
Case 3:19-cv-00045-RGJ-RSE Document 1 Filed 01/16/19 Page 4 of 4 PageID #: 4




                                            Respectfully submitted,


                                            /s/ David Kaplan
                                            DAVID KAPLAN
                                            ANDREA N. AIKIN
                                            Kaplan, Johnson, Abate & Bird LLP
                                            710 West Main Street, 4th Floor
                                            Louisville, KY 40202
                                            (502) 416-1631 -- phone
                                            (502) 540-8282 -- facsimile
                                            dkaplan@kaplanjohnsonlaw.com
                                            aaikin@kaplanjohnsonlaw.com
                                            COUNSEL FOR DEFENDANTS




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of January 2019, I caused to be served a copy of the

foregoing Notice of Removal along with the exhibits thereto, by U.S. Mail, First Class postage

prepaid on Plaintiff’s counsel:

                              Kenneth H. Baker
                              1500 Kentucky Home Life Building
                              239 South Fifth Street
                              Louisville, KY 40202


                                                    /s/ David Kaplan
                                                    COUNSEL FOR DEFENDANTS




                                                4
